UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7432


ALBERT JOHNSON, III,

                  Plaintiff - Appellant,

             v.

JAMES PENDERGRAPH, Sheriff,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00305-GCM)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Johnson, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert     Johnson,    III,       appeals    the    district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.            See Johnson v. Pendergraph, No.

3:09-cv-00305-GCM (W.D.N.C. July 27, 2009).                    We dispense with

oral   argument     because    the     facts    and    legal    contentions    are

adequately    presented   in     the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2